CLD-214                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1888
                                      ___________


                              IN RE: AKILAH SHABAZZ,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                      (Related to Criminal No. 3-12-cr-00064-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 25, 2013

        Before: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: May 21, 2013)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Pro se petitioner, Akilah Shabazz, seeks a writ of mandamus directing the United

States District Court for the Middle District of Pennsylvania to impose a sentence in

United States v. Shabazz, D.C. Criminal No. 3-12-cr-00064-001, in which he was found

guilty of aggravated identity theft and related offenses on November 7, 2012, and to rule

on his motion for release pending appeal, which was filed on January 28, 2013. By order
entered May 3, 2013, the District Court scheduled sentencing for Shabazz on May 21,

2013. Thus, Shabazz will obtain the remedy he seeks concerning sentencing. We are

confident that the District Court will rule on his motion for release pending appeal in due

course. Accordingly, we will deny the petition.1




1
  Even if sentencing were not scheduled, we would still deny the mandamus petition.
Mandamus is a “drastic remedy” available in extraordinary circumstances only. In re:
Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). Mandamus may be
warranted when a district court’s delay in handling a case “is tantamount to a failure to
exercise jurisdiction.” Madden, 102 F.3d at 79. However, the delay complained of by
Shabazz is not tantamount to a failure to exercise jurisdiction. Shabazz was found guilty
on November 7, 2012. The presentence investigation report was filed on January 30,
2013. On January 28, 2013, Shabazz filed a motion for release pending appeal and on
February 20, 2013, he filed objections to the presentence report. Because only two
months have passed since Shabazz filed his objections to the presentence report and three
months since the filing of his motion for release pending appeal, the delay “does not yet
rise to the level of a denial of due process.” Madden, 102 F.3d at 79 (denying a
mandamus petition where the district court had not ruled on petitioner’s motion in four
months). See also United States v. Campisi, 583 F.2d 692 (3d Cir. 1978) (five month
delay between guilty plea and sentence was not “unreasonable” within the meaning of
Fed.R.Crim.P. 32(a)).

                                            2